PER CURIAM.
This is an appeal from a summary denial of appellant’s motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied relief because the notary section of the motion did not comply with section 117.-05(16), Florida Statutes (Supp.1992), in that it did not state that appellant was either personally known to the notary or that he produced identification. This court has held that the summary denial of a rule 3.850 motion, for this particular reason, is error. Kendall v. State, 619 So.2d 515 (Fla. 4th DCA 1993); Crotty v. State, 568 So.2d 1328 (Fla. 4th DCA 1990).
In reviewing the claims contained in the motion we have concluded that the only one which merits reversal is the claim that counsel was ineffective in allowing appellant to proceed to trial while under psychotropic medication which rendered him mentally incompetent. We therefore reverse and remand so that the trial court can attach those portions of the record showing that appellant is not entitled to relief on *120this ground, or for an evidentiary hearing solely on that issue.
Reversed.
HERSEY, FARMER and KLEIN, JJ., concur.